Pee Curiam :
The only question of any moment, in this case, was as to the amount of money which Humes received from the insurance company on account of the tobacco, and that was properly referred to the jury. It is certainly a very plain proposition that if Humes received the whole price of the tobacco, he got the pro^ ceeds of that which belonged to Dottermus, as well as that which belonged to himself, and could not, therefore!, refuse to account for that which was owned by his co-owner.
Judgment affirmed.